QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10


SOFTWARE DEVELOPMENT AND LICENSE AGREEMENT

    THIS SOFTWARE DEVELOPMENT AND LICENSE AGREEMENT ("Agreement"), dated
effective August 9, 1999 ("Effective Date"), is by and between INTEL
CORPORATION, a Delaware corporation with an office at 2111 NE 25th Avenue,
Hillsboro, Oregon ("Intel") and THRUSTMASTER, INC. an Oregon corporation with an
office at 7175 NW Evergreen Parkway, #400, Hillsboro, Oregon ("Thrustmaster").


RECITALS

A.Intel is a manufacturer of microprocessors, software and systems. Intel is
developing certain technologies (as further defined in Section 1.6 the "Intel
Software") that will enable audio communication for multiple parties connected
via an Internet server to engage in multi-player audio-enabled PC games and
other audio-enabled group activities.

B.Thrustmaster is a manufacturer of software communications solutions for
personal computers.

C.Intel desires to license the Intel Software to Thrustmaster in order to
develop the market segment for audio-enabled online PC Gaming, and Thrustmaster
desires to license the Intel Software from Intel in order to extend the
capabilities of Thrustmaster's product line.

D.The parties now wish to set forth the terms and conditions under which, inter
alia, (i) Intel will license the Intel Software to Thrustmaster
(ii) Thrustmaster will develop and license to Intel certain Thrustmaster
Software that will be developed by Thrustmaster for use in conjunction with the
Intel Software, and (iii) Intel will receive warrants to purchase shares of
Thrustmaster common stock in form attached hereto as Exhibit E.

    NOW THEREFORE, based on the Recitals and the terms and conditions herein,
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows:


AGREEMENT

SECTION 1. DEFINITIONS

    In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

1.1"Derivative Work" means a work based upon one or more preexisting works, such
as a translation, abridgment, condensation, modification, or any other form in
which a work may be recast, transformed, or adapted.

1.2"Embed" means to incorporate the Intel Software into a PC application such
that the user is not required to use a window outside that PC application to
select a feature provided by the Intel Software.

1.3"Intel Derivatives" means any Derivative Works of the Thrustmaster Software
created by Intel.

1.4"Intel Documentation" means manuals and other materials supplied to
Thrustmaster by Intel, in any medium, relating to build environment, design,
maintenance, installation, operation, or training relating to the Intel
Software.

1.5"Intel's Intellectual Property Rights" means copyrights in the Intel Software
as delivered and, to the minimum extent necessary to exercise the copyright
license, (i) claims of patents and patent applications that read on inventions
incorporated in the Intel Software as delivered and (ii) trade secrets in the
Intel Software as delivered. "Intel's Intellectual Property Rights" do not
include any patent or patent application claims relating to semiconductors,
chipsets or semiconductor manufacturing technology.

--------------------------------------------------------------------------------






1.6"Intel Software" means Intel® Multi-Point Audio Software, Intel® Launch &
Connect Software and Presence Software components as more fully described in
Exhibit A, and includes any bug fix or updates for such Software as may be
provided by INTEL at its discretion, all as delivered by Intel to Thrustmaster
hereunder.

1.7"Licensed Products" means any software developed by Thrustmaster (other than
the Thrustmaster Software) that incorporates the Intel Software, and is
(i) distributed by Thrustmaster with the Thrustmaster Hardware or Thrustmaster
Headsets or (ii) available via download from any Thrustmaster or other websiteor
(iii) bundled with software developed by PC application independent software
vendors or (iv) distributed as stand-alone products via retail channels or
(v) bundled with hardware developed by PC independent hardware vendors or PC
original equipment manufacturers. The term "Licensed Products" shall include
Thrustmaster Hardware and Thrustmaster Headsets when bundled with the Intel
Software.

1.9"Maintenance Release" means any release or 'patch' to an existing software
release designed primarily to correct bugs or errors in previous releases or to
maintain compatibility with general purpose software applications, web browsers,
operating systems, hardware or commonly used formats.

1.10"Major Release" means a significantly enhanced, improved, or revised release
of software, including but not limited to any substitute or replacement thereof,
other than a Maintenance Release and a Minor Release. A Major Release is
customarily signified in the software industry by a new, larger digit to the
left of the decimal point in a version number, such as x.1, where "x" denotes
the Major Release number.

1.12"Minor Release" means a moderate improvement or enhancement to an existing
software release, other than a Major Release or a Maintenance Release. A Minor
Release is customarily signified in the software industry by a change in the
digit that appears to the right of the decimal point following the version
number, such as 1.x, where "x" denotes the Minor Release number.

1.13"New Release" means Minor Releases and Major Releases.

1.14"Object Code" means the machine-readable and machine-executable computer
programming code that is compiled and/or assembled from the Source Code.

1.15"Pre-Release" means any Alpha, Beta or other version of a software or
hardware product that is distributed internally and externally on a limited
basis for testing and evaluation purposes and that is not designated as a
product release by the developing party.

1.16"Retail Purchase" means actual purchase of a Licensed Product by an ultimate
end-user. The Retail Purchase numbers reported to Intel by Thrustmaster will be
a percentage of total units shipped less returns as reported in Thrustmaster's
quarterly and/or audited annual financial statements, e.g., 10Q, 10K.

1.18"Source Code" means computer-programming code, in human-readable format and
in electronic form, from which Object Code is compiled or assembled.

1.19"Thrustmaster Documentation" means manuals and other materials supplied to
Intel by Thrustmaster, in any medium, relating to build environment, design,
maintenance, installation, operation, or training relating to the Thrustmaster
Software.

1.20"Thrustmaster Hardware" means PC game controllers and related products
designed, developed, and manufactured by or for Thrustmaster for the PC game
market segment and sold under the Thrustmaster name.

1.21"Thrustmaster Headsets" means headsets designed, developed and manufactured
by or for Thrustmaster and sold under the Thrustmaster name.

2

--------------------------------------------------------------------------------

1.22"Thrustmaster Intellectual Property Rights" means copyrights in the Licensed
Products and Thrustmaster Software and, to the minimum extent necessary to
exercise the copyright license, (i) claims of patents and patent applications
that read on inventions incorporated in the Licensed Products and Thrustmaster
Software as delivered and (ii) trade secrets in the Licensed Products and
Thrustmaster Software as delivered.

1.23"Thrustmaster Software" means software developed by Thrustmaster for the
purposes of creating Internet communication and community solutions that is more
fully described in Exhibit B. Thrustmaster Software will not include the Intel
Software, in whole or in part. All software developed by Thrustmaster that
contains the Intel Software as permitted by this Agreement is a "Licensed
Product".

1.24"Warrants" means the warrants, in form attached hereto as Exhibit E, to
purchase 200,000 shares of Thrustmaster common stock, with a price per share
determined in accordance with Section E of this Agreement.


SECTION 2. THRUSTMASTER OBLIGATIONS

2.1Licensed Product Road Map Documentation. Thrustmaster shall provide Intel
documentation, to the satisfaction of Intel, demonstrating Thrustmaster's road
map for distribution of the Intel Software as permitted by this Agreement. The
road map documentation shall contain marketing data, product information,
technical information, and such other information, as the parties shall agree
("Road Map Documentation"). Thrustmaster shall provide Intel the initial Road
Map Documentation within two (2) weeks of execution of this Agreement.
Thrustmaster shall provide Intel updates to the Road Map Documentation with the
reports submitted to Intel as described in Exhibit C.2.

2.2Licensed Products. Thrustmaster shall use best efforts to integrate the Intel
Software into or adapt the Intel Software for use with Licensed Products.
Thrustmaster shall use best efforts to market, promote and distribute the
Licensed Products as permitted by this Agreement and meet the marketing and
distribution requirements and milestones set forth in and reported according to
Exhibit C attached hereto and incorporated herein by this reference. If Intel,
at its discretion, elects to put out a Maintenance Release or New Release of the
Intel Software and elects to provide the same to Thrustmaster under the terms
and conditions of this Agreement, Thrustmaster shall use reasonable commercial
efforts to stop distributing the then current version of the Intel Software
within ninety (90) days of receiving the Maintenance Release or New Release of
the Intel Software, and distribute the Maintenance Release or New Release in a
New Release of the Licensed Products.

2.3Thrustmaster shall deliver the Thrustmaster Software to Intel in source and
object code form for Intel's use in accordance with the license grant set forth
in Section 4.7 and 4.8. Thrustmaster shall provide Intel all Thrustmaster
Documentation for Intel to compile the Thrustmaster Software Object Code from
Source Code.

2.5Pre-Release Intel Software. Thrustmaster shall evaluate all Pre-Release Intel
Software provided by Intel to Thrustmaster and provide Intel written evaluation
reports no later than two weeks after delivery of the Pre-Release Intel Software
to Thrustmaster. Thrustmaster's evaluation shall include evaluation of
Pre-Release Intel Software compatibility with the top five major PC sound cards.
The top five major PC sound cards shall be measured and determined by
independently reported sales out data.

2.6Pre-Release/Licensed Products. Thrustmaster shall provide Intel copies of all
Pre-Release Licensed Products, both Source Code and Object Code, as soon as the
Releases are made or otherwise

3

--------------------------------------------------------------------------------

available, subject to the license restrictions herein. Thrustmaster shall use
commercially reasonable efforts to incorporate any suggestions made by Intel in
regard to the Licensed Products.

2.7New Release/Maintenance Release. Thrustmaster shall provide Intel all New
Releases/ Maintenance Releases of the Licensed Products subject to the license
restrictions herein.

2.8PC Game Independent Software Vendors. Thrustmaster shall use best efforts to
engage independent software vendors, and obtain their written commitment to
bundle Licensed Products with compatible PC game software applications in
accordance with the milestones set forth in and reported according to Exhibit C.
As between Intel and Thrustmaster, these distribution milestones shall be deemed
to be Thrustmaster's obligation.

2.9Warrants. Upon execution of this Agreement, Thrustmaster shall issue to and
deliver to Intel the Warrants at a purchase price per share equal to the best
price given to any investor in Thrustmaster's private placement round being
conducted on or about August, 1999. If Thrustmaster is unable to raise private
financing by the Effective Date of this Agreement, Thrustmaster shall issue and
deliver to Intel the Warrants at a purchase price per share equal to a 15%
discount on the average closing price for Thrustmaster shares for the five
(5) business days preceding the Effective Date of this Agreement. Intel's
obligations under this Agreement and Thrustmaster's license rights are expressly
conditioned on Thrustmaster's delivery of the Warrants to Intel. Intel shall
have the right to exercise the Warrants upon delivery thereof to Intel or any
time thereafter at Intel's discretion as set forth in the Warrants. No breach of
this Agreement shall be considered a breach of the Warrants, but a breach of the
terms of the Warrants by Thrustmaster shall be considered a material breach of
this Agreement by Thrustmaster.

2.10Thrustmaster shall use commercially reasonable efforts to ensure all
Licensed Products comply with the compatibility requirements in Exhibit H of
this Agreement.

2.11Board Observer. Thrustmaster shall, at Intel's request, take any and all
corporate action necessary to allow Intel to have a non-voting observer attend
Thrustmaster's board of directors meetings. The rights of the Intel observer
shall be consistent with those customary in the industry and as Intel and
Thrustmaster may agree. The observer position shall be open for Intel's
continued use and participation in all Thrustmaster Board of Director meetings
and activities for as long as Intel holds greater than fifty (50) percent of
such Thrustmaster Warrants or any Thrustmaster stock converted there from and
issued herein.

2.12Non-Solicitation. Thrustmaster covenants and agrees that it will not
directly or indirectly solicit the services or employment of any Intel
Architecture Labs green badge contractor or blue badge employee without the
express prior written consent of Intel. This Section 2.12 shall survive any
termination or expiration of this Agreement for a period of one (1) year.

2.13Necessary Licenses. Thrustmaster shall obtain any and all licenses from
third parties that Thrustmaster deems necessary to distribute the Intel Software
and all other software licensed from Intel whether pursuant to this Agreement or
otherwise.


SECTION 3. INTEL OBLIGATIONS

3.1Intel Software. Intel shall use reasonable commercial efforts to (i) release
the first code drop of the Intel Multi-Point Audio Software in Source Code and
the Intel Launch & Connect Software and Presence Software components in Object
Code to Thrustmaster no later than the Effective Date (ii) release the final
code drop of the Intel Multi-Point Audio Software in Source Code by October 18,
1999 and (iii) release the final code drop of the Intel Launch & Connect
Software and Presence Software components in Source Code by September 17, 1999
to Thrustmaster.


4

--------------------------------------------------------------------------------

3.2Intel Training. Intel will, at a mutually agreeable time, provide 2-3 days of
training to Thrustmaster technical representatives on the Intel Software at
Intel's Hillsboro, OR facilities.

3.3Pre-Release Intel Software. Intel shall provide Thrustmaster with copies of
Pre-Release Intel Software, when and as selected by Intel at its discretion, but
no later than 1 week after such Pre Release Intel Software is released to a
third party Thrustmaster competitor in the on-line gaming market. Thrustmaster
may use the Alpha and Beta releases for internal, non-commercial purposes only,
and shall not disclose or distribute them to any third party except as expressly
agreed in writing by Intel. Thrustmaster shall provide Intel feedback on
Pre-Release Intel Software as set forth in Section 2.5.

3.4Maintenance Releases. If Intel at its discretion elects to do a Maintenance
Release of the Intel Software, and Intel elects to make such Maintenance Release
available to other similarly situated licensees of the Intel Software, Intel
will provide such Maintenance Release to Thrustmaster.


SECTION 4. LICENSES

4.1Intel Software Source Code. Subject to the terms and conditions of this
Agreement, Intel hereby grants to Thrustmaster a worldwide, non-exclusive,
non-transferable, non-sublicensable license under Intel's Intellectual Property
Rights to use the Intel Software Source Code to the extent and as delivered
pursuant to Section 3.1, for internal use only, solely for the purposes of
(i) integrating the Intel Software Object Code into the Licensed Products,
(ii) adapting the Intel Software so that the Intel Software Object Code can be
used and distributed in conjunction with the Licensed Products, (iii) creating
Derivative Works of the Intel Software for incorporation into Licensed Products
in Object Code form or (iv) providing technical support for the Thrustmaster
Software and Licensed Products. Thrustmaster shall provide and hereby grants
Intel a worldwide, unrestricted license, with rights to sublicense, with written
approval from Thrustmaster which shall not be unreasonably withheld, under
Thrustmaster's intellectual property rights in all Derivative Works of the Intel
Software prepared by Thrustmaster, to use, make, copy, publicly perform,
publicly display, sell, offer to sell, distribute and import such Derivative
Works; provided that Intel will not need written approval for bug fixes and
similar basic improvements to the Intel Software made by Thrustmaster.

4.3Intel Software Object Code. Subject to the terms and conditions of this
Agreement, Intel hereby grants to Thrustmaster a worldwide, non-exclusive,
non-transferable license to reproduce, distribute through multiple levels of
distribution under end user license agreements no less restrictive than that
attached as Exhibit F, publicly display and publicly perform the Intel Software,
only in Object Code form and only incorporated into or distributed with Licensed
Products.

4.4Sublicense. Subject to Intel's prior written approval, which shall not be
unreasonably withheld, Thrustmaster shall have the right to sublicense the Intel
Software, in Object Code form only, to independent software vendors and only for
incorporation into or distribution with software applications that incorporate
or are compatible with the Intel Software; provided that such independent
software vendors (i) agree to be bound by license terms at least as restrictive
as those set forth in this Agreement as determined by Intel, (ii) shall have no
rights to further sublicense the Intel Software, (iii) agree to provide a
reasonable number of their Intel Software compatible software applications to
Intel for marketing and promotional purposes on terms similar to those set forth
in Section 4.6. Thrustmaster covenants and agrees to enforce the sublicense
agreements at its sole cost and expense and at Intel's reasonable request.

4.5Intel Documentation. Subject to the terms and conditions of this Agreement,
Intel hereby grants to Thrustmaster a worldwide, non-exclusive,
non-sublicensable copyright license under Intel's copyrights in the Intel
Documentation to use and reproduce the Intel Documentation for internal use
only, solely for the purposes of (i) integrating the Intel Software Object Code
into the

5

--------------------------------------------------------------------------------

Licensed Products, (ii) adapting the Intel Software so that the Intel Software
Object Code can be used and distributed in conjunction with Licensed Products,
(iii) developing the Thrustmaster Software or (iv) providing technical support
for the Thrustmaster Software and Licensed Products.

4.6Restrictions on Thrustmaster. Thrustmaster shall not assign, sub-license,
lease, or in any other way transfer, use, perform, display or disclose the Intel
Software, including any New Release or Maintenance Release, to any third party
or reproduce or distribute any part of the Intel Software except as specifically
provided in this Agreement. Thrustmaster agrees that it will not use the Intel
Software to create, license, or sell a home intercom based stand-alone product,
or a product with the primary purpose of enabling home intercom-type
communication between PCs until 12/31/00, and the license grants contained in
this Agreement shall not be construed in any way contrary to this restriction.

4.7Thrustmaster Software Source Code. Thrustmaster hereby grants to Intel under
Thrustmaster Intellectual Property Rights a perpetual, worldwide, non-exclusive,
royalty-free license to use and reproduce the Thrustmaster Software Source Code
and create Intel Derivatives for internal use only. The Intel Derivatives and
all intellectual property rights therein shall be the property of Intel subject
to Thrustmaster's ownership of the Thrustmaster Software.

4.8Thrustmaster Software Object Code. Thrustmaster hereby grants to Intel a
worldwide, non-exclusive, royalty-free license to use, reproduce, publicly
display, and publicly perform the Thrustmaster Software and Intel Derivatives in
Object Code form.

4.9Thrustmaster Documentation. Thrustmaster hereby grants to Intel under
Thrustmaster's copyrights in the Thrustmaster Documentation a worldwide,
non-exclusive, royalty-free copyright license to use, reproduce, make Intel
Derivatives, perform and display the Thrustmaster Documentation for internal use
only.

4.10Licensed Products. Thrustmaster hereby grants to Intel a non-exclusive,
worldwide, royalty free license to use, reproduce a reasonable number of copies,
distribute a reasonable number of copies, publicly perform and publicly display
the Licensed Products for promotional purposes to demonstrate the Intel
Software, the Thrustmaster Software included in the Licensed Products, and other
relevant Intel products.

4.11Restrictions on Intel. Intel shall not assign, sub-license, lease, or in any
other way transfer, use, perform, display or disclose the Thrustmaster Software,
including any New Release or Maintenance Release, to any third party or
reproduce or distribute any part of the Thrustmaster Software except as
specifically provided in this Agreement.


SECTION 5. PROPRIETARY RIGHTS

5.1Intel General. The Intel Software, including all New Releases and Maintenance
Releases (whether prepared by Intel or any third party), and all intellectual
property rights therein, in whole or in part, and all copies of the Intel
Software, including all New Releases and Maintenance Releases, are and shall
remain owned by and be the sole and exclusive property of Intel, subject only to
Thrustmaster's ownership of the Thrustmaster Software, Thrustmaster Derivative
Works and the license rights granted to Thrustmaster by Intel under this
Agreement.

5.2Thrustmaster General. The Thrustmaster Software, including all New Releases
and Maintenance Releases (whether prepared by Thrustmaster or any third party),
and all intellectual property rights therein, in whole or in part, and all
copies of the Thrustmaster Software, including all New Releases and Maintenance
Releases, are and shall remain owned by and be the sole and exclusive property
of Thrustmaster, subject only to Intel's ownership of the Intel Software, Intel
Derivatives and the license rights granted to Intel by Thrustmaster under this
Agreement.

6

--------------------------------------------------------------------------------




5.3Intel Software Source Code Control Restrictions. Thrustmaster shall not
disclose or otherwise make any part of the Intel Software Source Code, (whether
or not modified by Thrustmaster), available, in any form, to any person other
than Thrustmaster employees whose job performance requires such access in order
to prepare Licensed Product(s) and Maintenance Release(s) as permitted by this
Agreement. The Intel Software Source Code shall at all times be under the direct
control of the individual identified in attached Exhibit G or such other
individual that the parties may agree from time to time; provided, however, that
any such individual shall have primary responsibility for the preparation of
Licensed Products and Maintenance Releases as permitted by this Agreement. All
use of the Intel Software Source Code and all copies thereof shall be confined
to the location identified in attached Exhibit G. Thrustmaster shall not move
the Intel Software Source Code to any other location without the express written
consent of Intel. The Intel Software Source Code and all copies thereof shall be
conspicuously labeled "Intel Confidential." Thrustmaster shall instruct all
employees on these obligations with respect to use, copying, protection, and
confidentiality of Intel Software Source Code. Even after this Agreement
terminates, the obligations of this section shall remain in effect until the
Intel Software Source Code rightfully becomes publicly known.

5.4Thrustmaster Software Source Code Control Restrictions. Except as expressly
permitted by the terms of this Agreement, Intel shall not disclose or otherwise
make any part of the Thrustmaster Software Source Code, (whether or not modified
by Intel), available, in any form, to any person other than Intel employees and
contractors. The Thrustmaster Software Source Code and all copies thereof shall
be conspicuously labeled "Thrustmaster Confidential." Intel shall instruct all
employees and contractors on these obligations with respect to use, copying,
protection, and confidentiality of Thrustmaster Software Source Code. Even after
this Agreement terminates, the obligations of this section shall remain in
effect until the Thrustmaster Software Source Code rightfully becomes publicly
known.

5.5No Other Rights in Intel Property. No rights or licenses are granted by Intel
to Thrustmaster under this Agreement, expressly, by estoppel or by implication,
with respect to any proprietary information or patent, copyright, trade secret
or other intellectual property right owned or controlled by Intel, except as
expressly provided in this Agreement.

5.6No Other Rights in Thrustmaster Property. No rights or licenses are granted
by Thrustmaster to Intel under this Agreement, expressly, by estoppel or by
implication, with respect to any proprietary information or patent, copyright,
trade secret or other intellectual property right owned or controlled by
Thrustmaster, except as expressly provided in this Agreement.

SECTION 6. TECHNICAL SUPPORT AND UPDATES

6.1Thrustmaster. Thrustmaster shall provide all technical and other support at
all levels for its customers, the Thrustmaster Software and all Licensed
Products in a manner consistent with the terms and conditions of this Agreement.

6.2Intel. Intel will provide Thrustmaster commercially reasonable technical
support of the Intel Software until 11/1/99 or up to the first shipment of
Licensed Products to an outlet where the Licensed Products are available for
Retail Purchase or internet download, whichever is sooner; provided, however,
that Intel shall have no obligation to assign more than one (1) engineer to
providing the support at any one time during this period. Following the first
shipment of Licensed Products to an outlet where it is available for Retail
Purchase, Intel shall have no further obligation to provide Thrustmaster support
for the Intel Software through the term of this Agreement or thereafter. INTEL
SHALL NOT BE REQUIRED TO PROVIDE ANY OTHER TECHNICAL OR OTHER SUPPORT,
ASSISTANCE, INSTALLATION, TRAINING OR OTHER SERVICES EXCEPT AS SPECIFICALLY
PROVIDED IN THIS AGREEMENT.

7

--------------------------------------------------------------------------------

INTEL SHALL NOT BE REQUIRED TO PROVIDE ANY MAINTENANCE RELEASES, NEW RELEASES,
UPDATES, ENHANCEMENTS OR EXTENSIONS TO THE INTEL SOFTWARE OF ANY KIND OR PROVIDE
ANY TECHNICAL SUPPORT FOR THE LICENSED PRODUCTS AND THRUSTMASTER SOFTWARE.


SECTION 7. MARKETING AND PROMOTION

7.1Thrustmaster. Thrustmaster shall use best efforts to market and distribute
Licensed Products as set forth in and reported according to Exhibit C.

7.2Press Release. The parties will issue a press release describing the
Intel-Thrustmaster cooperation in relation to the Intel Software at such time as
the parties may agree after execution of this Agreement. Text of the press
release will be subject to the prior review and approval of Intel and
Thrustmaster.


SECTION 8. COPYRIGHTS, ATTRIBUTION, TRADEMARK

8.1Copyrights. The Intel Software and the Thrustmaster Software are copyrighted
and are protected by United States copyright laws and international treaty
provisions. Thrustmaster shall not remove or obscure any of Intel's or its
vendors' copyright notices or other proprietary notices from the Intel Software
and Intel shall not remove or obscure any of Thrustmaster's or its vendors'
copyright notices or other proprietary notices from Thrustmaster Software.

8.2Attribution. Each Licensed Product shall display "Portions Copyright 1999
Intel Corporation" in "About" boxes of Licensed Products. Thrustmaster and its
licensees shall display "Intel® Multi-Point Audio, Launch & Connect, and
Presence technologies by Intel Corporation" (or such other attribution that
Intel may reasonably request) in 10 point or larger type in start-up or "splash"
screens of Licensed Products. Intel shall at its discretion provide Thrustmaster
with an Intel® Optimizer logo bit-map for this attribution, which Thrustmaster
shall, if requested by Intel, employ in the Licensed Products and packaging of
the Licensed Products as reasonably requested by Intel. All use of the Intel®
Optimizer logo shall be in accordance with the license terms, guidelines,
restrictions and requirements set forth in attached Exhibit D and as may be
provided by Intel to Thrustmaster from time to time. Thrustmaster shall, if
requested to employ the Intel Optimizer Logo, execute the license agreement in
the form contained in Exhibit D.

8.3Trademarks. No rights or licenses are granted by this Agreement, expressly or
by implication, to use any Intel trademark or trade name, or any word or mark
similar thereto, in connection with any products manufactured, used or sold by
Thrustmaster, or as part of Thrustmaster's corporate, firm or trade name, or for
any other purpose, except as expressly provided for in this Agreement. No rights
or licenses are granted by this Agreement, expressly or by implication, to use
any Thrustmaster trademark or trade name, or any word or mark similar thereto,
in connection with any products manufactured, used or sold by Intel, or as part
of Intel's corporate, firm or trade name, or for any other purpose, except as
expressly provided for in this Agreement.


SECTION 9. NO WARRANTIES; LIMITED LIABILITY

9.1INTEL SOFTWARE AS IS. INTEL MAKES NO WARRANTY OF ANY KIND REGARDING THE INTEL
SOFTWARE AND ANY SUPPORT, INPUT, RECOMMENDATIONS, ASSISTANCE OR OTHER
CONTRIBUTIONS OF ANY KIND THAT INTEL MAY MAKE TO THRUSTMASTER IN REGARD TO THE
THRUSTMASTER SOFTWARE. THE INTEL SOFTWARE IS LICENSED TO THRUSTMASTER ON AN "AS
IS" BASIS. INTEL SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, NONINFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHT AND FITNESS
FOR A PARTICULAR PURPOSE.

8

--------------------------------------------------------------------------------

9.2THRUSTMASTER SOFTWARE AS IS. THRUSTMASTER MAKES NO WARRANTY OF ANY KIND
REGARDING THE THRUSTMASTER SOFTWARE AND ANY SUPPORT, INPUT, RECOMMENDATIONS,
ASSISTANCE OR OTHER CONTRIBUTIONS OF ANY KIND THAT THRUSTMASTER MAY MAKE TO THE
INTEL SOFTWARE. THRUSTMASTER SOFTWARE IS LICENSED TO INTEL ON AN "AS IS" BASIS.
THRUSTMASTER SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES OF MERCHANTABILITY,
NONINFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHT AND FITNESS FOR A PARTICULAR
PURPOSE.

9.3LIMITED LIABILITY. EXCEPT FOR THRUSTMASTER'S DUTY TO INDEMNIFY, DEFEND AND
HOLD INTEL HARMLESS WITHOUT LIMITATION PURSUANT TO SECTION 13 OF THIS AGREEMENT,
AND EXCEPT FOR A MATERIAL BREACH BY THRUSTMASTER OF THE INTEL SOFTWARE SOURCE
CODE CONTROL RESTRICTIONS CONTAINED IN THIS AGREEMENT, NEITHER PARTY SHALL BE
LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGE OF ANY
KIND. IN NO EVENT SHALL A PARTY OTHERWISE BE LIABLE TO THE OTHER UNDER THIS
AGREEMENT IN AN AMOUNT EXCEEDING THE CASH PAYMENTS RECEIVED BY IT FROM THE OTHER
PARTY. As used in this Section 9.3, the term "CASH PAYMENTS" shall not include
the Warrants or any value obtained by Intel therefrom.


SECTION 10. TERM AND TERMINATION

10.1Term. The term of this Agreement shall commence on the Effective Date and
shall continue for [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
SEC] years thereafter. This Agreement may be extended for such additional term
and under such conditions as the parties may mutually agree in a duly executed
writing.

10.2Termination. Subject to Section 10.4, either party may terminate this
Agreement and the perpetual licenses granted by it herein for cause in the event
of a material breach of the terms of this Agreement or the perpetual license by
the other party, provided that the non-breaching party gives written notice of
such material breach to the breaching party and the breaching party has not
cured such material breach within thirty (30) days of receipt of such notice.

10.3Failure to Meet Milestones.

    10.3.1 If Thrustmaster fails to meet any of the distribution milestones set
for [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC] as set
forth in and reported according to Exhibit C, Intel has the right to terminate
this Agreement and the license rights granted to Thrustmaster by Intel in this
Agreement pursuant with section 10.4 of this Agreement.

10.4Effect of Termination.

9

--------------------------------------------------------------------------------

    10.4.1 Licenses. The licenses granted by Intel to Thrustmaster and by
Thrustmaster to Intel pursuant to Section 4 of this Agreement may only be
revoked for uncured material breach of the license terms as provided in this
Agreement. Each party reserves the right to verify the other party's compliance
with this Agreement and the licenses granted herein by reasonable means, and
each party agrees to cooperate with the other in that regard. In the event that
a party is in material breach of any of the licenses granted herein, the
non-breaching party has the right to terminate all license rights granted to the
breaching party herein upon thirty (30) days written notice to the breaching
party if the breaching party fails to correct such material breach within the
thirty (30) day notice period. For the purpose of this Section 10, however,
Thrustmaster shall be deemed to be in uncured material breach of this Agreement
and its license rights if Thrustmaster fails to meet the milestones set forth in
and reported according to Exhibit C as described in Section 10.3.1.

    10.4.2 If Thrustmaster's license to distribute the Intel Software terminates
pursuant to Section 10.1 or Section 10.3, Thrustmaster shall have the right to
distribute finished goods inventory of the Licensed Products for ninety
(90) days beyond the termination date.

    10.4.3 If Intel terminates this Agreement or any license herein because of
Thrustmaster's uncured material breach, Thrustmaster will turn over any
Thrustmaster Software pointer, which determines the URL that hosts the
multipoint audio conference for end users, to Intel, and hereby assigns and
transfers all of its ownership and other rights in the same to Intel.

    10.4.4 Other. Sections 2.9, 4 (except to the extent a license is terminated
for uncured material breach as provided in this Agreement), 5, 6.1, 8, 9, 10,
11, 12, 13, 14, 15, 16 and 17 shall survive any termination or expiration of
this Agreement.


SECTION 11. CONFIDENTIALITY AND NON-DISCLOSURE

11.1Source Code. The Intel Software Source Code constitutes proprietary,
confidential, and trade secret information of Intel, and the Thrustmaster
Software Source Code constitute proprietary, confidential, and trade secret
information of Thrustmaster. Each of the parties shall ensure that the Source
Code of the other party receives at least the same degree of confidentiality
that is accorded to its own Source Code. Except as expressly permitted by this
Agreement, neither party shall disclose the other party's Source Code to any
third party absent prior written approval from the other party and a prior
written confidentiality and nondisclosure agreement with each such third party
that is satisfactory to the other party at its sole discretion. This provision
is supplemented by Section 5.3 of this Agreement.

11.2CNDA. Except as expressly provided herein, this Agreement and all
disclosures relating thereto, shall be governed by corporate nondisclosure
agreement ("CNDA") number 3300. In addition, this Agreement and the terms
thereof are confidential and shall not be disclosed to any third party without
the prior written consent of the non-disclosing party. Notwithstanding anything
else in this Agreement or the CNDA to the contrary, either party is free to use
residuals of the confidential information of the other party for any purpose,
including use in development, manufacture, promotion, sale and maintenance of
its own products and services. The term "residuals" as used herein means
information in nontangible form retained in the unaided memories of persons who
have access to the confidential information.

10

--------------------------------------------------------------------------------

SECTION 12. NOTICES

    All notices required or permitted to be given hereunder shall be in writing,
shall make reference to this Agreement, and shall be delivered by hand, or
dispatched by prepaid nationally recognized overnight air courier or by
registered or certified airmail, postage prepaid, addressed as follows:

    Such notices shall be deemed served on the earlier of: (i) actual receipt by
addressee, (ii) two (2) days after deposit with a nationally recognized
overnight air courier or (iii) five (5) days after appropriate mailing. Either
party may give written notice of a change of address and, after notice of such
change has been received, any notice or request shall thereafter be given to
such party at such changed address.


SECTION 13. INDEMNITY

    Thrustmaster shall defend, indemnify, and hold Intel harmless from and
against any loss, cost, liability, damages and expense (including reasonable
attorney fees) arising from any action or claim brought or threatened against
Thrustmaster or Intel or their customers alleging that the Thrustmaster Software
or any Licensed Product infringes any patent, copyright, trademark, trade
secret, or other intellectual property right of any third party provided that
Intel (i) promptly notifies Thrustmaster in writing of any such suit or
proceeding brought against it, (ii) provides Thrustmaster at its sole discretion
with sole control over the defense or settlement of such suit or proceeding, and
(iii) provides reasonable information and assistance in the defense and/or
settlement of any such claim or action brought against it. Without limiting
Thrustmaster's duty to defend and hold Intel harmless, Thrustmaster's indemnity
obligation hereunder shall not apply to any successful suit or proceeding
brought directly against Intel based solely upon a claim that the Intel Software
or a part thereof (except any Thrustmaster modification) alone and not in
combination with any other technology or product, constitutes a direct
infringement of any United States patent, copyright, trademark, trade secret, or
other intellectual property right of any third party; provided that Thrustmaster
(i) promptly notifies Intel in writing of any such suit or proceeding if Intel
has not itself received notice thereof, (ii) provides Intel at its sole
discretion and at its own expense with sole control over the defense or
settlement of such suit or proceeding, (iii) provides reasonable information and
assistance in the defense and/or settlement of any such claim or action, and
(iv) a court of competent jurisdiction (after appropriate appeals have been
filed) concludes that Intel's direct actions regarding the Intel Software, or a
part thereof (except any Thrustmaster modification), alone and not in
combination with any other technology or product constitutes a direct
infringement of any United States patent issued prior to the Effective Date,
copyright, trademark, trade secret, or other intellectual property right of any
third party and that Intel has direct liability to such third party. The
exception to Thrustmaster's indemnity obligation in this Section 13 is
specifically intended to cover the limited situation where Intel is found by a
court of competent jurisdiction to be directly liable to a third party for
direct (as opposed to any indirect) infringement and is not in any way intended
to otherwise limit Thrustmaster's liability to Intel or to any third party in
regard to Licensed Products or any part thereof.  Intel shall have no obligation
of any kind to defend, indemnify or hold Thrustmaster harmless from any claim
brought against Thrustmaster that may implicate the Intel Software, but Intel
will provide Thrustmaster reasonable information and assistance in regard to the
defense or settlement of any such claim. The parties agree that this Section 13
is consistent with the intent of the indemnity provision in the parties' first
agreement relating to multi-point audio.


SECTION 14. FORCE MAJEURE

    Neither party shall be liable for any failure to perform due to unforeseen
circumstances or causes beyond that party's reasonable control, including, but
not limited to, acts of God, war, riot, embargoes, acts of civil or military
authorities, delay in delivery by vendors, fire, flood, earthquake, accident,
strikes, inability to secure transportation, facilities, fuel, energy, labor or
materials. In the event of force

11

--------------------------------------------------------------------------------

majeure, the time for delivery or other performance will be extended for a
period equal to the duration of the delay caused thereby.


SECTION 15. ASSIGNMENT, SALE OR TRANSFER

    Neither party shall transfer or assign any of its rights under this
Agreement to any person except as expressly permitted herein. Any attempt to
assign any rights, duties or obligations hereunder without the other party's
written consent, which shall not be unreasonably withheld, shall be void.


SECTION 16. RELATIONSHIP OF THE PARTIES

    This Agreement shall not be construed to create a partnership, joint venture
or other agency relationship between the parties. Neither party hereto will be
deemed the agent or legal representative of the other for any purpose whatsoever
and each party will act as an independent contractor with regard to the other in
its performance under this Agreement. Nothing herein will authorize either party
to create any obligation or responsibility whatsoever, express or implied, on
behalf of the other or to bind the other in any manner, or to make any
representation, commitment or warranty on behalf of the other.


SECTION 17. MISCELLANEOUS

17.1Export Restrictions. The Intel Software, the Thrustmaster Software and the
Licensed Products may be controlled for export purposes by the U.S. Government.
Neither party shall export, either directly or indirectly, any such material
without first obtaining any required license or other approval from the U.S.
Department of Commerce or any other agency or department of the United States
Government as required. The parties agree to provide reasonable cooperation to
one another in connection with obtaining any such licenses or approvals.

17.2Governing Law. Any claim arising under or relating to this Agreement shall
be governed by the internal substantive laws of the State of Delaware, without
regard to principles of conflict of laws. Any dispute arising out of this
Agreement shall be brought in, and the parties consent to personal and exclusive
jurisdiction of and venue in, the state and federal courts within Washington or
Multnomah County, Oregon.

17.3Integration. This Agreement, together with the and the CNDA, constitute the
entire agreement between Thrustmaster and Intel relating to the subject matter
hereof. This Agreement shall only be amended by a writing signed by both
parties.

17.4Headings. The headings to the paragraphs and subparagraphs of this Agreement
are to facilitate reference only, do not form a part of this Agreement, and will
not in any way affect the interpretation thereof.

17.5Severability. The terms and conditions of this Agreement are severable. If
any paragraph, provision, or clause in this Agreement shall be found or be held
to be invalid or unenforceable in any jurisdiction in which this Agreement is
being performed, the remainder of this Agreement shall be valid and enforceable
and the parties shall use good faith to negotiate a substitute, valid and
enforceable provision that most nearly effects the parties' intent in entering
into this Agreement.

17.6Remedies. The rights and remedies provided in this Agreement are in addition
to any other rights and remedies provided at law or in equity.

17.7Injunctive Relief. Both parties agree that damages alone would be
insufficient to compensate the licensing party for a breach of source code
control and non-disclosure provisions of this Agreement, acknowledges that
irreparable harm would result from such a breach of this

12

--------------------------------------------------------------------------------

Agreement, and consents to the entering of an order for injunctive relief to
prevent such a breach or further breach and the entering of an order for
specific performance to compel performance of such obligations under this
Agreement.

17.8Counterparts. This Agreement may be executed in counterparts.

    IN WITNESS WHEREOF, the parties have executed this Agreement effective as of
the date first written above

INTEL CORPORATION   THRUSTMASTER, INC.  
By:  
   
/s/ D. CRAIG KINNIE   

--------------------------------------------------------------------------------

 
   
By:  
   
/s/ F.G. HAUSMANN JR.   

--------------------------------------------------------------------------------

 
   
   
D. Craig Kinnie

--------------------------------------------------------------------------------

Printed Name  
   
   
   
F.G. Hausmann Jr.

--------------------------------------------------------------------------------

Printed Name  
Title:  
   
V.P. Intel

--------------------------------------------------------------------------------

 
   
Title:  
   
President and CEO

--------------------------------------------------------------------------------

 
Date:  
   
8/9/99

--------------------------------------------------------------------------------

 
   
Date:  
   
8/9/99

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------





EXHIBIT A

DESCRIPTION OF SOFTWARE AND DOCUMENTATION

Description

1.  Intel® Multi-point Audio Software Component:  

Windows* 95 and Windows* 98 compatible software that allows the user, in
conjunction with some method to exchange IP addresses, the ability to create and
join an internet telephony conference with the user limit to be determined by
the container application.

2.  Distributed Presence Component:  

Windows* 95 and 98 compatible software that allows an application, in
conjunction with a Microsoft Internet Locator Service Server, the ability to
advertise the presence of one or more local users and to monitor the presence of
peers on each local user's peer list.

3.  Intel® Launch & Connect Software Component:  

Windows* 95 and 98 compatible software that allows a controlling application to
dynamically enumerate applications/protocols in common between two endpoints,
launch and then automatically connect a selected application/protocol at the two
endpoints or to a third party server.

Software

    The following components are included in the Software licensed to
Thrustmaster hereunder:

    The Intel® Multi-point Audio component component will include the following:

1.A COM based client component API.

2.API documentation.

3.Sample test application.

    The Distributed Presence Component will include the following:

1.A COM based client component API.

2.API documentation.

3.Sample test application.

    This Intel® Launch & Connect Component will include the following:

1.A COM based client component API.

2.API and usage documentation.

3.Sample test application.

4.Launching support for a limited set of H323 phone applications, games that
support Microsoft's DirectPlayLobby Application Programming Interface, and
applications that conform to the Launch & Connect native launching API.

14

--------------------------------------------------------------------------------




EXHIBIT B

Description of Licensed Products

    Software that provides a meeting and launching capability for the Intel
Software.

    The Thrustmaster Software may include the following:

1.A HTTP server hosting a web page

2.An Internet location server

3.A buddy list or other presence detection utility

15

--------------------------------------------------------------------------------




EXHIBIT C

Milestones

C.1Thrustmaster shall achieve the following Licensed Products download
milestones:


        Licensed Products Downloads and/or Retail Purchases     Date  
Cumulative Total

[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]

C.2Thrustmaster shall report the cumulative totals above within thirty (30) days
of the specific milestone date together with such data and supporting
documentation as Intel shall reasonably request.

C.3Thrustmaster shall achieve the following milestones regarding distribution of
the Licensed Products in the PC gaming markets:



* Sign [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]
agreements with ISVs or internet game related sites for distribution of the
Licensed Products to on-line gaming users by [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE SEC]

* Sign [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC] total
agreements with ISVs or internet game related sites for distribution of the
Licensed Products to on-line gaming users by [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE SEC]. Thrustmaster agrees to maintain at least
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC] agreements with
ISVs or internet game related sites through [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE SEC].

C.4The milestone dates set forth in the Exhibit C are based on the assumption
that Intel will deliver the Intel Software to Thrustmaster on the date set forth
in Section 3.1. If actual delivery of the Intel Software to Thrustmaster under
Section 3.1 is a date later than that specified in Section 3.1, the
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC] milestone shall
be reduced to match Thrustmaster's actual Retail Purchases through [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE SEC], and subsequent quarterly
cumulative milestones shall be reduced to reflect the [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE SEC] Retail Purchases adjustment.

16

--------------------------------------------------------------------------------


EXHIBIT D

INTEL OPTIMIZER LOGO TRADEMARK LICENSE AGREEMENT

    THIS INTEL OPTIMIZER LOGO TRADEMARK LICENSE AGREEMENT ("Agreement") is made
by Intel Corporation having offices at            ("Intel") and
Thrustmaster, Inc., having offices at            ("Licensee").

    WHEREAS, Intel and Licensee have entered into that certain Software
Development and License Agreement dated      ("Software License") wherein Intel
licensed to Licensee certain multi-point audio remote server software (as
defined in the Software License, the "Intel Software") for distribution,
including but not limited to distribution with Licensee's PC game controllers
and headsets (as defined in the Software License, the "Licensed Products").

    WHEREAS, the Software License provides that Thrustmaster shall, at Intel's
request, use the Intel Optimizer Logo as set forth in this Agreement in
conjunction with distribution of the Intel Software with Licensed Products;

    WHEREAS, Intel has a specific Intel Optimizer Logo (as defined below, the
"Licensed Logo") that is associated with specific optimized code (as defined
below, the "Optimized Code") that is part of the Intel Software; and

    WHEREAS, Intel has now requested Thrustmaster to use the Licensed Logo in
conjunction with the distribution of the Optimized Code with Licensed Products
and Thrustmaster has agreed to do the same;

    NOW THEREFORE, in consideration of the mutual covenants and promises
contained in this Agreement, and for other good and valuable consideration
receipt of which is hereby acknowledged, the parties agree as follows:

1.  Definitions.  

In addition to the definitions set forth in the Recitals, the following terms
have the following meanings:

1.1"Licensed Logo" means the Logo set forth in Exhibit A hereto, said Logo
including the INTEL trademark, and the OPTIMIZER designation.

1.2"Licensed Name" means the name "Intel® Optimizer [Party Line] or such other
name that Intel may designate at its discretion".

1.3"Licensed Marks" means the Licensed Logo and the Licensed Name.

1.4"Intel Marks" means the Licensed Marks, the INTEL trademark and trade name,
and any other marks belonging to Intel.

1.5"Optimized Code" means those specific Intel Software files identified on
attached Exhibit B, as delivered to Licensee under the Software License. The
Optimized Code is the software that is specifically associated with the Licensed
Logo under this Agreement

2.  License Grant.  Subject to Licensee's full compliance with the terms of this
Agreement, Intel hereby grants to Licensee a non-exclusive, non-transferable,
royalty-free, revocable license to use the Licensed Marks in connection with
Licensed Products solely to indicate that the Licensed Products contain the
Optimized Code.

17

--------------------------------------------------------------------------------

3.  Product Quality.  

3.1The Licensed Marks shall be used only on and in connection with Licensed
Products that contain the Optimized Code and that meet the quality and
performance standards customary in the software industry.

3.2Licensee shall make no alterations or modifications to the Optimized Code
with which the Licensed Marks are used except as necessary to integrate the
Optimized Code into Licensed Products; provided that such modification does not
affect the performance and functionality of the Optimized Code. For the purpose
of this Agreement, Licensee agrees that it will not change, modify, or alter the
Optimized Code in any other way. If Licensee makes any other modification to the
Optimized Code, this Agreement, including but not limited to Licensee's right to
use the Licensed Marks, shall terminate immediately with respect to the modified
Optimized Code.

3.3Licensee shall comply with all applicable laws and regulations in the
manufacture, assembly, marketing, and sale of Licensed Products with which the
Licensed Marks are used.

4.  Proper Usage.  

4.1Licensee shall comply with the usage and other requirements set forth in
Exhibit A hereto.

4.2Licensee shall comply with any additional usage guidelines for the Licensed
Marks provided by Intel from time to time. Licensee shall not alter the Licensed
Logo in any way, and shall use the camera-ready or electronic artwork of the
Licensed Logo provided by Intel.

4.3Licensee shall display Licensed Marks only in a positive manner.

5.  Right to Inspect.  

5.1Intel shall have the right at its discretion to review, inspect, and test any
Licensed Product with which the Licensed Marks are used, as well as associated
users manuals, collateral, advertising, and promotional materials, including web
sites, to determine compliance with the terms of this Agreement. Upon reasonable
notice, Licensee shall cooperate fully in providing Intel access to such
Licensed Products and materials.

5.2Licensee will deliver to Intel two (2) copies of each Licensed Product,
including source and object code for the Optimized Code as contained in such
Licensed Product, at least forty five (45) days prior to the commercial release
of such Licensed Product for the purpose of Intel verifying at its discretion
that the Optimized Code has not been modified inconsistent with the provisions
of this Agreement. As used in this Section 5.2, "Licensed Product" shall include
all major, minor and maintenance releases of a Licensed Product, each of which
shall be separately submitted to Intel as set forth in this Section 5.2 unless
otherwise agreed by Intel in writing. Licensee may submit pre-release versions
of Licensed Product in order to meet the requirements of this Section 5.2 if the
Optimized Code is not modified in the final release. Intel will use commercially
reasonable efforts to review the Optimized Code as included in the Licensed
Product and notify Licensee whether the Licensed Product can carry the Intel
Marks as permitted under this Agreement. If Intel fails to give notice within
fifteen (15) days of its receipt of the Licensed Product that is subject to
review, Licensee may use the Licensed Marks with such Licensed Product unless
and until such right is terminated as permitted by this Agreement.



18

--------------------------------------------------------------------------------



6.  Protection of Interest.  

6.1Acknowledgment of Rights.  Licensee acknowledges Intel's exclusive rights to
the Intel Marks and all goodwill associated therewith, and acknowledges that any
and all use of the Intel Marks by Licensee inures to the sole benefit of Intel.
Licensee shall not challenge Intel's exclusive rights in and to the Intel Marks,
and shall not do anything that might harm the reputation or goodwill of Intel or
the Intel Marks. Licensee shall take no action inconsistent with Intel's rights
in the Intel Marks. If at any time Licensee acquires any rights in, or
registration(s) or application(s) for the Intel Marks by operation of law or
otherwise, Licensee will immediately and at no expense to Intel assign such
rights, registrations, and/or applications to Intel, along with any and all
associated goodwill.

6.2Enforcement.  In the event that Licensee becomes aware of any unauthorized
use of the Intel Marks by a third party, Licensee shall promptly notify Intel in
writing and shall cooperate fully, at Intel's expense, in any enforcement of
Intel's rights against such third party. The right to enforce Intel's rights in
the Intel Marks rests entirely with Intel and shall be exercised at Intel's sole
discretion; Licensee shall not commence any action or claim to enforce Intel's
rights in the Intel Marks.

7.  DISCLAIMER BY INTEL.  INTEL MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY
KIND RESPECTING THE INTEL MARKS, INCLUDING THE VALIDITY OF INTEL'S RIGHTS IN THE
INTEL MARKS IN ANY COUNTRY, AND HEREBY EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES THAT MIGHT OTHERWISE BE IMPLIED BY APPLICABLE LAW.

8.  Relationship Between the Parties.  No agency, partnership, joint venture,
franchise, or employment relationship is created between Intel and Licensee as a
result of this Agreement. Neither party is authorized to create any obligation,
express or implied, on behalf of the other party.

9.  Waiver:  The failure of either party to enforce at any time the provisions
of this Agreement shall in no way be construed to be a present or future waiver
of such provisions, nor in any way affect the ability of any party to enforce
each and every provision thereafter.

10.  Indemnity:  Licensee agrees to indemnify, defend, and hold Intel harmless
from all loss, cost liability and expense incurred by Intel and any of its
subsidiaries or affiliated entities that arise out of a claim concerning
Licensee's manufacturing, use or sale of Licensed Products incorporating the
Intel Software except as specifically set forth in the Software License and
except where such claims are based solely on Licensee's permitted use of the
Licensed Marks. Intel agrees to provide Licensee with prompt notice of any such
claims and shall provide Licensee with reasonable assistance (at Licensee's
expense) in defense or settlement of such claims as set forth in the Software
License.

11.  LIMITATION OF LIABILITY:  NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

12.  Term and Termination:  

12.1Term: This Agreement shall remain in effect until its expiration or
termination as provided herein

12.2Expiration: This Agreement will expire in the event that Licensee ceases to
do business for any reason or in the event the Software License is terminated
for any reason.

19

--------------------------------------------------------------------------------

12.3Termination: Either party may terminate this Agreement with or without cause
upon thirty (30) days advance written notice. Either party may terminate this
Agreement for breach by the other party upon written notice. Opportunity to cure
the breach may be given, but is not required under this Agreement.

12.4Effect of Expiration or Termination: Upon any termination or expiration of
this Agreement, Licensee shall immediately cease use of the Licensed Marks and
Intel Marks, even if Licensee continues to rightfully distribute the Intel
Software as permitted in the Software License.

12.5Continuing Obligations: Obligations of the parties under the provision of
paragraphs 1, 5, 6, 7, 8,10, 11, 12.4, 13, 14, 16 shall remain in force
notwithstanding the termination of expiration of this Agreement.

13.  Assignment:  This Agreement shall be binding upon and inure to the benefit
of the successor and permitted assignees of the parties hereto. The rights
granted to Licensee and Licensee's obligations hereunder are personal. Licensee
shall not assign this Agreement or any right or obligation hereunder, whether in
conjunction with a change in ownership, merger, acquisition, the sale or
transfer of all, or substantially all or any part of Licensee' business or
assets or otherwise, either voluntarily, by operation of law, or otherwise,
without the prior written consent of Intel, which Intel may give or withhold at
its sole discretion. Any such purported assignment or transfer shall be deemed a
material breach of this Agreement and shall be null and void.

14.  Choice of Law and Jurisdiction:  The validity, construction and performance
of this Agreement shall be governed by the laws of the State of Delaware and the
United States of America, without reference to conflict of laws principles. Any
dispute arising out of this Agreement shall be brought in, and the parties
consent to personal and exclusive jurisdiction of and venue in, the state and
federal courts within Santa Clara County, California.

15.  Equitable Relief:  Licensee agrees that damages alone would be insufficient
to compensate Intel for a breach of this Agreement, acknowledges that
irreparable harm would result from a breach of this Agreement, and consents to
the entering of an order for injunctive relief to prevent a breach or further
breach or any further action which could cause some loss or dilution of Intel's
goodwill, reputation, or rights in any Intel Marks, and the entering of an order
for specific performance to compel performance of any obligations under this
Agreement.

16.  Severability:  If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid, illegal or unenforceable, such
determination shall not affect the validity of the remaining provisions unless
Intel determines at its discretion that the court's determination causes this
Agreement to fail in any of its essential purposes.

17.  Entire Agreement:  This Agreement, together with the Software License,
constitutes the entire agreement between the parties concerning the subject
matter hereof and supersedes all proposals, oral or written, all negotiations,
conversation, and/or discussions between the parties relating to this Agreement
and all past courses of dealing or industry customs. This Agreement may not be
modified except in a wiring signed by authorized representative of both parties.

18.  Notices.  Notices shall be given as set forth in the Software Agreement.

20

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties by their duly authorized representatives,
hereby execute this Amendment to the Agreement.

INTEL CORPORATION   THRUSTMASTER, INC.  


--------------------------------------------------------------------------------

Signature  
   


--------------------------------------------------------------------------------

Signature  


--------------------------------------------------------------------------------

Printed Name  
   


--------------------------------------------------------------------------------

Printed Name  


--------------------------------------------------------------------------------

Title  
   


--------------------------------------------------------------------------------

Title  


--------------------------------------------------------------------------------

Date  
   


--------------------------------------------------------------------------------

Date

21

--------------------------------------------------------------------------------





EXHIBIT E

Warrant

    THE WARRANT EVIDENCED OR CONSTITUTED HEREBY, AND ALL SHARES OF COMMON STOCK
ISSUABLE HEREUNDER, HAVE BEEN AND WILL BE ISSUED WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED ("THE ACT") AND MAY NOT BE SOLD, OFFERED FOR
SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED WITHOUT REGISTRATION UNDER THE ACT
UNLESS EITHER (i) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED IN CONNECTION WITH SUCH DISPOSITION OR (ii) THE SALE OF SUCH SECURITIES
IS MADE PURSUANT TO SECURITIES AND EXCHANGE COMMISSION RULE 144.


WARRANT TO PURCHASE COMMON STOCK OF THRUSTMASTER, INC.
(Subject to Adjustment)

NO.    

    THIS CERTIFIES THAT, for value received, Intel Corporation, or its permitted
registered assigns ("Holder"), is entitled, subject to the terms and conditions
of this Warrant, at any time or from time to time after 5:00 p.m. PST
December 4, 1998 (the "Effective Date"), and before 5:00 p.m. Pacific Time, five
(5) years from the Effective Date (the "Expiration Date"), to purchase from
Thrustmaster, Inc. an Oregon corporation (the "Company") Eighty-eight thousand
nine hundred and eighty eight (88988) shares of Warrant Stock (as defined in
Section 1 below) of the Company at a price per share of Four and thirteen
sixteenths dollars (US$413/16) (the "Purchase Price"). Both the number of shares
of Warrant Stock purchasable upon exercise of this Warrant and the Purchase
Price are subject to adjustment and change as provided herein. This Warrant is
issued pursuant to that certain Software Development and License Agreement dated
as of the Effective Date between the Company and Holder. This Warrant replaces
the warrant issued and delivered to Holder by the Company effective as of
August 9, 1999.

1.CERTAIN DEFINITIONS.

    As used in this Warrant the following terms shall have the following
respective meanings:

    "Fair Market Value" of a share of Warrant Stock as of a particular date
shall mean: (a) if traded on a securities exchange or the Nasdaq National
Market, the Fair Market Value shall be deemed to be the average of the closing
prices of the Common Stock of the Company on such exchange or market over the 5
business days ending immediately prior to the applicable date of valuation;
(b) if actively traded over-the-counter, the Fair Market Value shall be deemed
to be the average of the closing bid prices over the 30-day period ending
immediately prior to the applicable date of valuation; and (c) if there is no
active public market, the Fair Market Value shall be the value thereof, as
agreed upon by the Company and the Holder; provided, however, that if the
Company and the Holder cannot agree on such value, such value shall be
determined by an independent valuation firm experienced in valuing businesses
such as the Company and jointly selected in good faith by the Company and the
Holder (with the fees and expenses of the valuation firm paid for by the
Company.

    "HSR Act" shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976.

    "Registered Holder" shall mean any Holder in whose name this Warrant is
registered upon the books and records maintained by the Company.

    "Warrant" as used herein, shall include this Warrant and any warrant
delivered in substitution or exchange therefor as provided herein.

22

--------------------------------------------------------------------------------

    "Warrant Stock" shall mean the Common Stock of the Company and any other
securities at any time receivable or issuable upon exercise of this Warrant.

2.EXERCISE OF WARRANT

2.1.Payment.

    Subject to compliance with the terms and conditions of this Warrant and
applicable securities laws, this Warrant may be exercised, in whole or in part
at any time or from time to time, on or before the Expiration Date by the
delivery (including, without limitation, delivery by facsimile) of the form of
Notice of Exercise attached hereto as Exhibit 1 (the "Notice of Exercise"), duly
executed by the Holder, to the Company, and as soon as practicable after such
date, surrendering (a) this Warrant, and (b) payment, (i) in cash (by check) or
by wire transfer, (ii) by cancellation by the Holder of indebtedness of the
Company to the Holder; or (iii) by a combination of (i) and (ii), of an amount
equal to the product obtained by multiplying the number of shares of Common
Stock being purchased upon such exercise by the then effective Purchase Price
(the "Exercise Amount"), except that if Holder is subject to HSR Act
Restrictions (as defined in Section 2.5 below), the Exercise Amount shall be
paid to the Company within five (5) business days of the termination of all HSR
Act Restrictions.

2.2.Net Issue Exercise.

    In lieu of the payment methods set forth in Section 2.1(b) above, the Holder
may elect to exchange all or some of the Warrant for shares of Warrant Stock
equal to the value of the amount of the Warrant being exchanged on the date of
exchange. If Holder elects to exchange this Warrant as provided in this
Section 2.2, Holder shall tender to the Company the Warrant for the amount being
exchanged, along with written notice of Holder's election to exchange some or
all of the Warrant, and the Company shall issue to Holder the number of shares
of the Warrant Stock computed using the following formula:

X = Y (A-B)

--------------------------------------------------------------------------------

A

    Where X = the number of shares of Warrant Stock to be issued to Holder; Y =
the number of shares of Warrant Stock purchasable under the amount of the
Warrant being exchanged; A = the Fair Market Value of one share of the Company's
Warrant Stock; and B = the Purchase Price. All references herein to an
"exercise" of the Warrant shall include an exchange pursuant to this
Section 2.2.

2.3."Easy Sale" Exercise.

    In lieu of the payment methods set forth in Section 2.1(b) above, when
permitted by law and applicable regulations (including Nasdaq and NASD rules),
the Holder may pay the Purchase Price through a "same day sale" commitment from
the Holder, whereby the Holder irrevocably elects to exercise this Warrant and
to sell a portion of the Shares so purchased to pay for the Purchase Price and
the Holder commits upon sale of such Shares to forward the Purchase Price
directly to the Company.

2.4.Stock Certificates; Fractional Shares.

    As soon as practicable on or after such date, the Company shall issue and
deliver to the person or persons entitled to receive the same a certificate or
certificates for the number of whole shares of Warrant Stock issuable upon such
exercise, together with cash in lieu of any fraction of a share equal to such
fraction of the current Fair Market Value of one whole share of Warrant Stock as
of the date of exercise of this Warrant. No fractional shares or scrip
representing fractional shares shall be issued upon an exercise of this Warrant.

23

--------------------------------------------------------------------------------

2.5.HSR Act.

    The Company hereby acknowledges that exercise of this Warrant by Holder may
subject the Company and/or the Holder to the filing requirements of the HSR Act
and that Holder may be prevented from exercising this Warrant until the
expiration or early termination of all waiting periods imposed by the HSR Act
("HSR Act Restrictions"). If on or before the Expiration Date Holder has sent
the Notice of Exercise to Company and Holder has not been able to complete the
exercise of this Warrant prior to the Expiration Date because of HSR Act
Restrictions, the Holder shall be entitled to complete the process of exercising
this Warrant in accordance with the procedures contained herein notwithstanding
the fact that completion of the exercise of this Warrant would take place after
the Expiration Date or the completion of the IPO.

2.6.Partial Exercise; Effective Date of Exercise.

    In case of any partial exercise of this Warrant, the Company shall cancel
this Warrant upon surrender hereof and shall execute and deliver a new Warrant
of like tenor and date for the balance of the shares of Warrant Stock
purchasable hereunder. This Warrant shall be deemed to have been exercised
immediately prior to the close of business on the date of its surrender for
exercise as provided above.

3.VALID ISSUANCE: TAXES.

    All shares of Warrant Stock issued upon the exercise of this Warrant shall
be validly issued, fully paid and non-assessable, and the Company shall pay all
taxes and other governmental charges that may be imposed in respect of the issue
or delivery thereof.

4.ADJUSTMENT OF PURCHASE PRICE AND NUMBER OF SHARES.

    The number of shares of Warrant Stock issuable upon exercise of this Warrant
(or any shares of stock or other securities or property receivable or issuable
upon exercise of this Warrant) and the Purchase Price are subject to adjustment
upon occurrence of the following events:

4.1.Adjustment for Stock Splits, Stock Subdivisions or Combinations of Shares.

    The Purchase Price of this Warrant shall be proportionally decreased or
increased (as applicable) and the number of shares of Warrant Stock issuable
upon exercise of this Warrant (or any shares of stock or other securities at the
time issuable upon exercise of this Warrant) shall be proportionally increased
or decreased (as applicable) to reflect any stock split or subdivision, or
combination or reverse stock split, respectively, of the Company's Warrant
Stock.

4.2Adjustment for Dividends or Distributions of Stock or Other Securities or
Property.



    In case the Company shall make or issue, or shall fix a record date for the
determination of eligible holders entitled to receive, a dividend or other
distribution with respect to the Warrant Stock (or any shares of stock or other
securities at the time issuable upon exercise of the Warrant) payable in
(a) securities of the Company or (b) assets (excluding cash dividends paid or
payable solely out of retained earnings), then, in each such case, the Holder of
this Warrant on exercise hereof at any time after the consummation, effective
date or record date of such dividend or other distribution, shall receive, in
addition to the shares of Warrant Stock (or such other stock or securities)
issuable on such exercise prior to such date, and without the payment of
additional consideration therefor, the securities or such other assets of the
Company to which such Holder would have been entitled upon such date if such
Holder had exercised this Warrant on the date hereof and had thereafter, during
the period from the date hereof to and including the date of such exercise,
retained such shares and/or all other additional stock available by it as
aforesaid during such period giving effect to all adjustments called for by this
Section 4.

24

--------------------------------------------------------------------------------

4.3.Reclassification.

    If the Company, by reclassification of securities or otherwise, shall change
any of the securities as to which purchase rights under this Warrant exist into
the same or a different number of securities of any other class or classes, this
Warrant shall thereafter represent the right to acquire such number and kind of
securities as would have been issuable as the result of such change with respect
to the securities that were subject to the purchase rights under this Warrant
immediately prior to such reclassification or other change and the Purchase
Price therefore shall be appropriately adjusted, all subject to further
adjustment as provided in this Section 4.

4.4.Adjustment for Capital Reorganization, Merger or Consolidation.

    In case of any capital reorganization of the capital stock of the Company
(other than a combination, reclassification, exchange or subdivision of shares
otherwise provided for herein), or any merger or consolidation of the Company
with or into another corporation, or the sale of all or substantially all the
assets of the Company then, and in each such case, as a part of such
reorganization, merger, consolidation, sale or transfer, lawful provision shall
be made so that the Holder of this Warrant shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Purchase Price then in effect, the number of shares of stock
or other securities or property of the successor corporation resulting from such
reorganization, merger, consolidation, sale or transfer that a holder of the
shares deliverable upon exercise of this Warrant would have been entitled to
receive in such reorganization, consolidation, merger, sale or transfer if this
Warrant had been exercised immediately before such reorganization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 4. The foregoing provisions of this Section 4.4 shall similarly
apply to successive reorganizations, consolidations, mergers, sales and
transfers and to the stock or securities of any other corporation that are at
the time receivable upon the exercise of this Warrant.

5.CERTIFICATE AS TO ADJUSTMENTS.

    In each case of any adjustment in the Purchase Price, or number or type of
shares issuable upon exercise of this Warrant, the Company shall promptly send a
certificate to the Holder detailing the computation of the adjustment.

6.LOSS OR MUTILATION.

    Upon receipt of evidence reasonably satisfactory to the Company of the
ownership of and the loss, theft, destruction or mutilation of this Warrant, and
of indemnity reasonably satisfactory to it, and (in the case of mutilation) upon
surrender and cancellation of this Warrant, the Company will execute and deliver
a new Warrant of like tenor as the lost, stolen, destroyed or mutilated Warrant.

7.RESERVATION OF COMMON STOCK.

    The Company hereby covenants that at all times there shall be reserved for
issuance and delivery upon exercise of this Warrant such number of shares of
Common Stock or other shares of capital stock of the Company as are from time to
time issuable upon exercise of this Warrant and, if and when necessary, will
take all steps necessary to amend its charter documents to provide sufficient
reserves of shares of Warrant Stock. All such shares shall be duly authorized,
and when issued upon such exercise, shall be validly issued, fully paid and
non-assessable, free and clear of all liens and encumbrances, except
encumbrances or restrictions arising under federal or state securities laws.

8.TRANSFER AND EXCHANGE.

    Subject to the terms and conditions of this Warrant and compliance with all
applicable securities laws, this Warrant and all rights hereunder may be
transferred to any Registered Holder parent, subsidiary or affiliate, in whole
or in part, upon notice to the Company and surrender of this Warrant

25

--------------------------------------------------------------------------------

and the payment of any necessary transfer tax or other governmental charge
imposed upon such transfer.

9.RESTRICTIONS ON TRANSFER.

    The Holder, by acceptance hereof, agrees that, absent an effective
registration statement filed with the SEC under the Securities Act of 1933, as
amended (the "1933 Act"), covering the disposition or sale of this Warrant or
the Warrant Stock issued or issuable upon exercise hereof and registration or
qualification under applicable state securities laws, such Holder will not sell,
transfer, pledge, or hypothecate any or all such Warrants or Warrant Stock
unless either (i) the Company has received an opinion of counsel, in form and
substance reasonably satisfactory to the Company, to the effect that such
registration is not required in connection with such disposition or (ii) the
sale of such securities is made pursuant to SEC Rule 144.

10.COMPLIANCE WITH SECURITIES LAWS.

    By acceptance of this Warrant, the holder hereby represents, warrants and
covenants that any shares of stock purchased upon exercise of this Warrant or
acquired upon conversion thereof shall be acquired for investment only and not
with a view to, or for sale in connection with, any distribution thereof; that
the Holder is able to bear the economic risk of holding such shares as may be
acquired pursuant to the exercise of this Warrant for an indefinite period; that
the Holder understands that the shares of stock acquired pursuant to the
exercise of this Warrant or acquired upon conversion thereof will not be
registered under the 1933 Act and will be "restricted securities" within the
meaning of Rule 144 under the 1933 Act; and that all stock certificates
representing shares of stock issued to the Holder upon exercise of this Warrant
or upon conversion of such shares may have affixed thereto an appropriate legend
reflecting such restricted nature.

11.NO RIGHTS OR LIABILITIES AS STOCKHOLDER.

    This Warrant shall not entitle the Holder to any voting rights or other
rights as a stockholder of the Company.

12.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

    The Company hereby represents and warrants to Holder that the statements in
the following paragraphs of this Section 12 are all true and correct:

    12.1. Organization, Good Standing and Qualification.

    The Company is a corporation duly organized, validly existing and in good
standing under, and by virtue of, the laws of the State of Oregon and has all
requisite corporate power and authority to own its properties and assets and to
carry on its business as now conducted and as presently proposed to be
conducted. The Company is qualified to do business as a foreign corporation in
each jurisdiction where failure to be so qualified would have a material adverse
effect on its financial condition, business, prospects or operations.

    12.2. Due Authorization; Consents.

    All corporate action on the part of the Company, its officers, directors and
shareholders necessary for (a) the authorization, execution and delivery of, and
the performance of all obligations of the Company under this Warrant, and
(b) the authorization, issuance, reservation for issuance and delivery of all of
the equity securities issuable upon exercise of this Warrant (and, if
applicable, the Common Stock issuable upon conversion thereof). This Warrant
constitutes a valid and binding obligation of the Company enforceable in
accordance with its terms, subject, as to enforcement of remedies, to applicable
bankruptcy, insolvency, moratorium, reorganization and similar laws affecting
creditors' rights generally and to general equitable principles. All consents,
approvals and authorizations of, and registrations, qualifications and filings
with, any federal or state governmental agency, authority or

26

--------------------------------------------------------------------------------

body, or any third party, required in connection with the execution, delivery
and performance of this Warrant and the consummation of the transactions
contemplated hereby and thereby have been obtained.

    12.3. Valid Issuance of Stock.

    The outstanding shares of the capital stock of Company are duly and validly
issued, fully paid and non-assessable.

    12.4. SEC Reports; Financial Statements.

    The Company has duly filed with the SEC the Company's annual report on
Form 10-K for the year ended December 31, 1997, and its quarterly reports on
Form 10-Q for the quarter ended March 31, 1998, (collectively, the "Company SEC
Reports"). As of their respective filing dates, the Company SEC Reports complied
in all material respects with the requirements of the Securities Exchange Act of
1934, as amended, and none of the SEC Documents contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances in which they were made, not misleading, except to the extent
corrected by a subsequently filed document with the SEC. Each of the
consolidated financial statements (including, in each case, any related notes)
contained in the Company SEC Reports complied as to form in all material
respects with the applicable published rules and regulations of the SEC with
respect thereto, was prepared in accordance with generally accepted accounting
principles applied on a consistent basis throughout the periods involved (except
as may be indicated in the notes to such financial statements or, in the case of
unaudited statements, as permitted for by Form 10-Q) and presented fairly, in
all material respects, the consolidated financial position of the Company and
its subsidiaries as at the respective dates and the consolidated results of its
operations and cash flows for the periods indicated, except that the unaudited
interim financial statements are subject to normal and recurring year-end
adjustments which are not expected to be material in amount.

    12.5. Governmental Consents.

    All consents, approvals, orders, authorizations or registrations,
qualifications, designations, declarations or filings with any US., federal or
state governmental authority on the part of Company required in connection with
the consummation of the transactions contemplated herein shall have been
obtained prior to and be effective as of the Effective Date.

    12.6. Disclosure.

    No representation or warranty by the Company in this Warrant contains or
will contain any untrue statement of a material fact or omits or will omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances in which they are
made, not misleading.

13.NOTICES.

    All notices and other communications from the Company to the Holder shall be
given in writing via certified mail, return receipt requested, hand delivery or
overnight delivery to 2200 Mission College Boulevard, Mail Stop SC4-210, Santa
Clara, California 95052, Attention: Treasurer.

14.LAW GOVERNING.

    This Warrant shall be construed and enforced in accordance with, and
governed by, the laws of the State of Oregon.

27

--------------------------------------------------------------------------------

15.NO IMPAIRMENT.

    The Company will not, by amendment of its Articles of Incorporation or
bylaws, or through reorganization, consolidation, merger, dissolution, issue or
sale of securities, sale of assets or any other voluntary action, avoid or seek
to avoid the observance or performance of any of the terms of this Warrant.

16.NOTICES OF RECORD DATE.

    In case (a) the Company shall take a record of the holders of its Warrant
Stock, for the purpose of entitling them to receive any dividend or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities or to receive any other right; (b) of any
consolidation, merger or reorganization of the Company, any reclassification of
the capital stock of the Company, or any conveyance of all or substantially all
of the assets of the Company to another corporation in which holders of the
Company's stock are to receive stock, securities or property of another
corporation; (c) of any voluntary dissolution, liquidation or winding-up of the
Company; or (d) of any redemption or conversion of all outstanding Common Stock
or Warrant Stock; then, and in each such case, the Company will mail or cause to
be mailed to the Registered Holder of this Warrant a notice specifying, as the
case may be, (i) the date on which a record is to be taken for the purpose of
such dividend, distribution or right, or (ii) the date on which such transaction
or event is to take place, and the time, if any is to be fixed, as of which the
holders of record of Warrant Stock, shall be entitled to exchange their shares
of Warrant Stock for securities or other property deliverable upon such event or
transaction. Such notice shall be delivered at least thirty (30) days prior to
the date therein specified.

17.SEVERABILITY.

    If any term, provision, covenant or restriction of this Warrant is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

18.INFORMATION RIGHTS.

    The Company shall deliver to each holder of this Warrant or any securities
issued (directly or indirectly) upon exercise hereof, upon request, copies of
the Company's reports on Forms 10-K, 10-Q, and 8-K and Annual Reports to
Shareholders promptly after such documents are filed with the SEC.

19.NO INCONSISTENT AGREEMENTS.

    The Company will not on or after the date of this Warrant enter into any
agreement with respect to its securities which is inconsistent with the rights
granted to the Holders of this Warrant or otherwise conflicts with the
provisions hereof. The rights granted to the Holders hereunder do not in any way
conflict with and are not inconsistent with the rights granted to holders of the
Company's securities under any other agreements, except rights that have been
waived.

20.SATURDAYS, SUNDAYS AND HOLIDAYS.

    If the Expiration Date falls on a Saturday, Sunday or legal holiday, the
Expiration Date shall automatically be extended until 5:00 p.m. the next
business day.

    [THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

28

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have executed this Warrant as of the
Effective Date.

INTEL CORPORATION   THRUSTMASTER, INC.  
By:  


--------------------------------------------------------------------------------

 
   
By:  


--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

Printed Name  
   


--------------------------------------------------------------------------------

Printed Name  


--------------------------------------------------------------------------------

Title  
   


--------------------------------------------------------------------------------

Title

    SIGNATURE PAGE TO WARRANT

29

--------------------------------------------------------------------------------





Exhibit F

INTEL SOFTWARE LICENSE AGREEMENT (Final, Single User)

IMPORTANT—READ BEFORE COPYING, INSTALLING OR USING.

    Do not use or load this software and any associated materials (collectively,
the "Software") until you have carefully read the following terms and
conditions. By loading or using the Software, you agree to the terms of this
Agreement. If you do not wish to so agree, do not install or use the Software.

    LICENSE.  You may copy the Software onto a single computer for your
personal, noncommercial use, and you may make one back-up copy of the Software,
subject to these conditions:

1.You may not copy, modify, rent, sell, distribute or transfer any part of the
Software except as provided in this Agreement, and you agree to prevent
unauthorized copying of the Software.

2.You may not reverse engineer, decompile, or disassemble the Software.

3.You may not sublicense or permit simultaneous use of the Software by more than
one user.

4.The Software may include portions offered on terms in addition to those set
out here, as set out in a license accompanying those portions.



    OWNERSHIP OF SOFTWARE AND COPYRIGHTS.  Title to all copies of the Software
remains with Intel or its suppliers. The Software is copyrighted and protected
by the laws of the United States and other countries, and international treaty
provisions. You may not remove any copyright notices from the Software. Intel
may make changes to the Software, or to items referenced therein, at any time
without notice, but is not obligated to support or update the Software. Except
as otherwise expressly provided, Intel grants no express or implied right under
Intel patents, copyrights, trademarks, or other intellectual property rights.
You may transfer the Software only if the recipient agrees to be fully bound by
these terms and if you retain no copies of the Software.

    LIMITED MEDIA WARRANTY.  If the Software has been delivered by Intel on
physical media, Intel warrants the media to be free from material physical
defects for a period of ninety days after delivery by Intel. If such a defect is
found, return the media to Intel for replacement or alternate delivery of the
Software as Intel may select.

    EXCLUSION OF OTHER WARRANTIES.  EXCEPT AS PROVIDED ABOVE, THE SOFTWARE IS
PROVIDED "AS IS" WITHOUT ANY EXPRESS OR IMPLIED WARRANTY OF ANY KIND INCLUDING
WARRANTIES OF MERCHANTABILITY, NONINFRINGEMENT, OR FITNESS FOR A PARTICULAR
PURPOSE. Intel does not warrant or assume responsibility for the accuracy or
completeness of any information, text, graphics, links or other items contained
within the Software.

    LIMITATION OF LIABILITY.  IN NO EVENT SHALL INTEL OR ITS SUPPLIERS BE LIABLE
FOR ANY DAMAGES WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST PROFITS,
BUSINESS INTERRUPTION, OR LOST INFORMATION) ARISING OUT OF THE USE OF OR
INABILITY TO USE THE SOFTWARE, EVEN IF INTEL HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES. SOME JURISDICTIONS PROHIBIT EXCLUSION OR LIMITATION OF
LIABILITY FOR IMPLIED WARRANTIES OR CONSEQUENTIAL OR INCIDENTAL DAMAGES, SO THE
ABOVE LIMITATION MAY NOT APPLY TO YOU. YOU MAY ALSO HAVE OTHER LEGAL RIGHTS THAT
VARY FROM JURISDICTION TO JURISDICTION.

    TERMINATION OF THIS AGREEMENT.  Intel may terminate this Agreement at any
time if you violate its terms. Upon termination, you will immediately destroy
the Software or return all copies of the Software to Intel.

30

--------------------------------------------------------------------------------

    APPLICABLE LAWS.  Claims arising under this Agreement shall be governed by
the laws of California, excluding its principles of conflict of laws and the
United Nations Convention on Contracts for the Sale of Goods. You may not export
the Software in violation of applicable export laws and regulations. Intel is
not obligated under any other agreements unless they are in writing and signed
by an authorized representative of Intel.

    GOVERNMENT RESTRICTED RIGHTS.  The Software is provided with "RESTRICTED
RIGHTS." Use, duplication, or disclosure by the Government is subject to
restrictions as set forth in FAR52.227-14 and DFAR252.227-7013 et seq. or its
successor. Use of the Software by the Government constitutes acknowledgment of
Intel's proprietary rights therein. Contractor or Manufacturer is Intel
Corporation, 2200 Mission College Blvd., Santa Clara, CA 95052.

31

--------------------------------------------------------------------------------


Exhibit G

Thrustmaster Management of Intel Software Source Code

1.0Thrustmaster manager responsible for Intel Software Source Code: Loren
Winzeler

2.0Location of Intel Software Source Code: source servers; hard media locked in
fire safe (Corporate HQ)

32

--------------------------------------------------------------------------------

Exhibit H

Ensuring compatability between Intel
Multi-point Audio derived applications

    The Intel Multi-point Audio SDK can be integrated with many types of
applications to provide multi-participant audio conferencing. Follow these
directions to ensure that the applications you build are compatible with each
other as well as all other applications that have been built using Intel
Multi-point Audio.

For Install /Uninstall Compatibility
If you are using the Intel Multi-point Audio SDK as Released

    All applications using this release of the Intel Multi-point Audio SDK
unmodified (no source level changes) should follow these steps to ensure that
they do not conflict with other applications also using this SDK.

1)File Locations for Intel Multi-point Audio core files

Files that implement Intel Multi-point Audio core functionality must be placed
in a well known directory common to all applications that use it. Because files
in this directory are shared by multiple applications, standard MS Windows
shared file reference counting should be used when installing and uninstalling
these files. Also, check file creation times to ensure that you never copy over
any of the core files with an older version.

The common shared directory for this release of the Intel Multi-point Audio SDK
is:

<Program Files>\Common Files\Intel\Multi-Point Audio 1.6

Note: <Program Files> is a variable location maintained by Windows system and is
not always C:\Program Files

    The list of core files can be found in the section below entitled Intel
Multi-point Audio core files.

2)Registry Settings

Registry settings required to configure Intel Multi-point Audio are unique to
each application that uses the SDK. To ensure that applications configurations
do not change or conflict with each other, Multi-point Audio registry subkeys
and entries are placed under a registry key unique to that application. This is
accomplished with the following three steps.

a)The application writer determines an application identifier to be used to
distinguish this application's registry entries. Because this identifier is used
as portion of a registry key, it may contain forward-slash characters ("\") to
delimit subkeys. We recommend that the identifier contain a company name, a
product name, and a version number, i.e "MyCompany\ThisProduct\v1.0". This name
can contain single but not multiple embedded spaces in the name. Ie "My Company
" is okay, but "My Company" is not.

b)Write your application setup software to place Intel Multi-point Audio
required registry entries in the following registry location:

HKEY_LOCAL_MACHINE\Software\Intel\<application id>

Or. to use our example,

HKEY_LOCAL_MACHINE\Software\Intel\MyCompany\ThisProduct\v1.0\. . .

    Note: to editor we might want a reference to the "installation design doc"
part of the document Where all the current registry entries are listed.

33

--------------------------------------------------------------------------------

c)In your application, call the MPA Init() method passing your identifier as the
parameter. This will allow the Intel Multi-point Audio subsystem to find the
correct configuration values for your application. The following code fragment
illustrates this.

//Create an instance of the MultiPointAudio control
HRESULT hr = m_spMpa.CoCreateInstance(CLSID_MpaCtrl);
...
< other COM related initialization >
...
m_spMpa->Init(_bstr_t("MyCompany\ThisProduct\v1.0"));

If you have made source code changes to Intel Multi-point Audio

    Integrators that have made source code level changes to the Intel
Multi-point Audio subsystem need to ensure that any changes they have made do
not inadvertently affect the operation of applications using the original,
unmodified Multi-point Audio SDK. Following these steps will ensure
compatibility with existing and future applications using Intel Multi-point
Audio.

1.Change the Class ID Global Unique Identifiers (GUIDs) for Multi-point Audio
implemented COM components. Also, change Interface ID GUIDs for any interfaces
that have been modified. See instructions for changing Multi-point Audio GUIDs
in section <TBD>.

2.Define a new common file location for Intel Multi-point Audio core files. To
ensure that this location is unlikely to be used by other Intel Multi-point
Audio integrators, we recommend using your company name and an SDK version
number as part of the location directory path. For example:

3.<Program Files>\Common Files\MyCompany\Multi-Point Audio 1.6.1

4.Ensure that applications using this variation of Multi-point Audio follow the
same compatibility rules defined above for Multi-point Audio SDK integrators.
Core files should be placed in the newly defined common directory, and all
required registry entries should be unique to the application.

For Runtine Compatability

    If you want to ensure that your application will execute and run correctly
at the same time other Multi-point Audio applications are running, follow these
steps.

1.ServerPort usage—When your application hosts a conference, ensure that the
ServerPort property is set to a non default value (default is 24386.) It is
safest to set the ServerPort property to zero (0), which will cause a unique
port ID value to be assigned. You will need to ensure that all clients of this
conference are using the same ServerPort property value as the host. This may be
done by sending to the other participants the actual ServerPort value read after
your application receives the HostConferenceAccepted event. Applications way
also reserve a port id for their exclusive use with the Internet Assigned
Numbers Authority (http://www.iana.org/numbers.html#P) and use this as a fixed
ServerPort value to be used on both host and client applications.

2.ConferenceListenPort usage—When your application hosts a conference, ensure
that the ConferenceListenPort property is set to a non default value (default is
1720.) It is best to set the ConferenceListenPort property to zero (0), which
will cause a unique port ID value to be assigned. Unlike the ServerPort property
value, there is no need to pass this value from the host to clients. Multi-point
Audio passes it internally.

Setting the ConferenceListenPort property to the default values allows the
Multi-point Audio subsystem to inter-operate with H.323 based internet phone
applications.

34

--------------------------------------------------------------------------------

Intel Multi-point Audio core files:

Audmsp32.dll
MPA.dll
Ppm.dll
SM.dll
api.dll
arscli.dll
autoreg.dll
avserp32.dll
callcont.dll
cclock.dll
confmgr.dll
cstrain.dll
dr.dll
gki.dll
h245.dll
h245ws.dll
icas.exe
irrcm.dll
isdm2.dll
isreghlp.dll
mallmsp.dll
marsrdr.dll
mixmsp.dll
mpap.dll
mpas.dll
msm.dll
netmmerr.dll
ossapi.dll
ossdmem.dll
rci.dll
refobj.dll
sessnmgr.dll
soedper.dll
strmsp.dll
vcrmsp32.dll

35

--------------------------------------------------------------------------------





Amendment
Software Development and Licensing Agreement

    This Amendment ("Amendment') is made effective as of April 21, 2000
("Effective Amendment Date"), by and between Intel Corporation ("Intel") and
CenterSpan Communications Corporation ("CenterSpan"), and amends that Software
Development and Licensing Agreement between Intel and CenterSpan that has an
effective date of August 9, 1999 ("Agreement"). Capitalized terms in this
Amendment shall have the meanings attached to them in the Agreement unless
otherwise specifically defined herein.


Recitals

    In the Agreement, Intel licensed the Intel Software to CenterSpan and in
consideration Intel received Warrants to purchase 200,000 shares of CenterSpan
common stock (the "Agreement Warrants").

    Intel now desires to provide CenterSpan certain additional license rights to
the Intel Software and CenterSpan desires to obtain such additional license
rights to the Intel Software as set forth in this Amendment. In consideration of
these additional license rights, the Agreement Warrants will vest immediately,
and CenterSpan will issue and deliver to Intel additional new warrants to
purchase 125,000 shares of CenterSpan common stock (as further defined below,
the "Amendment Warrants").

    NOW THEREFORE, based on the Recitals and the mutual covenants herein, the
parties agree to amend the Agreement as follows:


Amendment

1.New Name. All references to "Thrustmaster" in the Agreement shall be replaced
with "CenterSpan".

2.Definitions. The definitions in the Agreement are either amended or added as
follows:

2.1The defined term, "Active User" means an end-user that has used the Licensed
Product four times within a calendar month.

2.2The definition of "Licensed Products" is hereby amended to include any
software product developed by CenterSpan that incorporates the Intel Software or
is Embedded within a third party product pursuant to a permitted sublicense.

2.3"Registered User" means an end-user who has to provide basic demographic
information (e.g. email address) to CenterSpan, which is providing them a
Licensed Product



3.Additional License Grants and Restrictions. Subject to all of the terms,
conditions and restrictions contained in the Agreement, Section 4.4 of the
Agreement is hereby amended to grant to CenterSpan a worldwide, non-exclusive,
non-assignable and non-transferable right under Intel copyrights and trade
secrets in the Intel Software to (i) sublicense Intel Software Object Code to
any third party and (ii) sublicense Source Code for the Intel Launch & Connect
Software Component and the Distributed Presence Component (described in
Exhibit A Sections 2 and 3 of the Agreement) to any third party, but only for
Embedding into sublicensee software applications that are compatible with
Licensee's platform For the avoidance of doubt, CenterSpan shall have no right
to disclose or sublicense Intel MultiPoint Audio Software Source Code (including
but not limited to h.323 Source Code) to any third party. No other right under
any Intel intellectual property may be sublicensed.

3.1Limited Exclusivity. Intel will not license the Intel Launch and Connect
Software Component and the Distributed Presence Component (described in
Exhibit A Sections 2 and 3 of the

1

--------------------------------------------------------------------------------

Agreement) to any third party before [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE SEC], except as may be incorporated into any other
technology, product or service offered by Intel or its majority owned
subsidiaries.

3.2Extended Exclusivity. The restriction set forth in Section 3.1 will be
extended beyond [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]
through the term of this Agreement provided that CenterSpan meets the milestones
set forth in Exhibit X to this Amendment. The restriction set forth in
Section 3.1 shall terminate immediately upon any CenterSpan failure to meet any
specified milestone.

3.3Other Restriction. In addition to all other license and sublicensing
conditions and restrictions set forth in the Agreement, (i) no permitted
sublicensee shall have the right to further sublicense or otherwise distribute
the Intel Software in whole or in part, except in Object Code from as Embedded
in such licensee's product (ii) all sublicensee Source Code rights shall be
limited to Embedding the Intel Software Source Code into the sublicensee's
products and providing maintenance and support for such products (iii) all
sublicense agreements shall expressly prohibit disclosure of the Intel Software
Source Code to third parties and (iv) CenterSpan shall be solely responsible for
any and all actions of its sublicensees and for their compliance with the
restrictions set forth in this Agreement.

3.4Neither CenterSpan nor its sublicensees shall reverse-assemble, reverse
compile or otherwise reverse engineer any Intel Software provided only in Object
Code form.



4.Marketing, Promotion and Technical Support.

4.1CenterSpan shall use best efforts to support, market and distribute Licensed
Products as set forth in, and reported according to, Exhibit X, and meet the
milestones set forth therein.

4.2IAL will use commercially reasonable efforts to refer inquiries regarding the
Intel Software to CenterSpan ("Intel Marketing Referrals")

4.3Upon request, CenterSpan shall provide updates to IAL from time to time on
the progress of the Intel Marketing Referrals.

4.4Intel shall use commercially reasonable efforts to promote the use of
application launching capabilities that are compatible with Licensed Product.

4.5CenterSpan shall be solely responsible for supporting its sublicensees and
all end-users of the Licensed Products.



5.New Warrants. In consideration of the additional license rights granted by
Intel to CenterSpan herein, upon execution of this Agreement, CenterSpan shall
issue and deliver to Intel 125,000 New Warrants to purchase CenterSpan common
stock at a purchase price per share equal to a 15% discount of the average
closing price on the NASDAQ:NM for the ten (10) business days preceding the
Effective Date of this Amendment. Intel's obligations under the Agreement are
expressly conditioned on CenterSpan's delivery of the New Warrants to Intel.
Intel shall have the right to exercise the New Warrants upon delivery thereof to
Intel or any time thereafter at Intel's discretion as set forth in the New
Warrants. No breach of this Agreement shall be considered a breach of the New
Warrants, but a breach of the terms of the New Warrants by CenterSpan shall be
considered a material breach of this Agreement by CenterSpan.

5.1Original Warrants Accelerated Vesting. Upon execution of this Amendment, the
Original Warrants shall fully vest in Intel and Intel shall have the right to
exercise them at its discretion. CenterSpan shall take any and all corporate
action and execute any and all appropriate documentation necessary to make this
possible.

2

--------------------------------------------------------------------------------



6.The term of the Agreement, as amended, is hereby extended until [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE SEC] years from the original
Effective Date of the Agreement unless otherwise terminated. This Agreement may
be extended for such additional term and under such conditions as the parties
may mutually agree in a duly executed writing.

7.All terms and conditions of the Agreement remain in full force and effect and
apply to this Amendment, unless specifically modified herein.



Agreed:      
Intel Corporation  
   
CenterSpan Communications Corporation  


--------------------------------------------------------------------------------

Signature  
   


--------------------------------------------------------------------------------

Signature  


--------------------------------------------------------------------------------

Printed Name  
   


--------------------------------------------------------------------------------

Printed Name  


--------------------------------------------------------------------------------

Title  
   


--------------------------------------------------------------------------------

Title

3

--------------------------------------------------------------------------------


Exhibit X

(Amendment to Exhibit C of the Agreement)

    The parties understand the objective of this agreement is to achieve a
significant number of end users of Intel Software. To that end the parties agree
to the following short and long term metrics.

C.2CenterSpan shall use best efforts to achieve the following milestones
regarding sublicensing of the Intel Launch and Connect Software Component and
Presence Software Component described in Exhibit A Sections 2 and 3.

    C.2.1 For purposes of this section, Registered Users shall include any and
all registered users of a sublicensee l. CenterSpan shall be credited with
obtaining such Registered Users at the time a sublicense agreement is executed
between CenterSpan and a third party licensee. Registered Users shall also
include all Active Users of Licensed Product as provided in Section C.1.
Registered Users shall include the registered users of all versions of Licensed
Products, including beta and new releases.

  CenterSpan shall use best efforts to achieve the milestones outlined below.

Date   [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE SEC] Signed Definitive Distribution Agreements with
Game ISV's/Web Game Sites   [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE SEC]  
Total Active Userbase of Socket Product  
   
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]  
Total Registered Userbase of Socket Product  
   
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]  
Sub-licensees of LAPI enabled Socket Platform  
   
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]  
Sub-licensees of LAPI component technology (this number includes sub-licensees
of Socket Platform above)  
   
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]  
Total Registered Userbase of LAPI-enabled technology sub-licensees  
   
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE SEC]  
   
   
   
   
   
 

C.3CenterSpan shall use best efforts to provide status reports to Intel
reporting on the progress toward the milestones set forth above. Such reports
shall be due thirty (30) days of the close of each calendar quarter.

4

--------------------------------------------------------------------------------



QUICKLINKS

SOFTWARE DEVELOPMENT AND LICENSE AGREEMENT
RECITALS
AGREEMENT

SECTION 1. DEFINITIONS


SECTION 2. THRUSTMASTER OBLIGATIONS


SECTION 3. INTEL OBLIGATIONS


SECTION 4. LICENSES


SECTION 5. PROPRIETARY RIGHTS



SECTION 6. TECHNICAL SUPPORT AND UPDATES


SECTION 7. MARKETING AND PROMOTION


SECTION 8. COPYRIGHTS, ATTRIBUTION, TRADEMARK


SECTION 9. NO WARRANTIES; LIMITED LIABILITY


SECTION 10. TERM AND TERMINATION


SECTION 11. CONFIDENTIALITY AND NON-DISCLOSURE


SECTION 12. NOTICES


SECTION 13. INDEMNITY


SECTION 14. FORCE MAJEURE


SECTION 15. ASSIGNMENT, SALE OR TRANSFER


SECTION 16. RELATIONSHIP OF THE PARTIES


SECTION 17. MISCELLANEOUS



EXHIBIT A
DESCRIPTION OF SOFTWARE AND DOCUMENTATION
EXHIBIT B
Description of Licensed Products
EXHIBIT C
Milestones
EXHIBIT D
INTEL OPTIMIZER LOGO TRADEMARK LICENSE AGREEMENT
EXHIBIT E
Warrant
WARRANT TO PURCHASE COMMON STOCK OF THRUSTMASTER, INC. (Subject to Adjustment)
Exhibit F
INTEL SOFTWARE LICENSE AGREEMENT (Final, Single User)
IMPORTANT—READ BEFORE COPYING, INSTALLING OR USING.
Exhibit G
Thrustmaster Management of Intel Software Source Code
Exhibit H
Ensuring compatability between Intel Multi-point Audio derived applications
Amendment Software Development and Licensing Agreement
Recitals
Amendment
Exhibit X
(Amendment to Exhibit C of the Agreement)
